                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

DAMMUON EPPS, et al.,                           )
                                                )
      Plaintiffs,                               )
                                                )
      v.                                        )   CIV. ACT. NO. 3:18-cv-1017-ECM
                                                )              (WO)
ZACHARY COLLINS, et al.,                        )
                                                )
      Defendants.                               )

                         MEMORANDUM OPINION and ORDER

      On August 12, 2019, the Magistrate Judge entered a Recommendation

recommending that this case be dismissed and the Plaintiff’s motion to Appoint Guardian

Ad Litem be denied as moot. (Doc. 9). On August 27, 2019, the Plaintiff filed a document

entitled “Objection to the Recommendation and a Memorandum in support of Motion for

Temporary Restraining Order and Preliminary Injunction.” (Doc. 11). On August 27,

2019, the Court denied the Plaintiff’s Motion for a Temporary Restraining Order (doc. 13).

      In his motion and objections, the Plaintiff requests a preliminary injunction

enjoining the Defendants from enforcing state statutes and utilizing administrative

procedures related to actions taken by the Defendants against his children. Although the

Plaintiff purports to challenge “the constitutionality of the statutes implicated in [his]

complaint,” the Plaintiff is once again challenging the removal of his children from his

custody by the Russell County Department of Human Resources. See Doc. 11. Beginning

in 2014, the Plaintiff has filed or removed eleven lawsuits in this Court. See State of

Alabama Russell County Dep’t of Human Resources v. Epps, 3:14-cv-1190-WKW; State

of Alabama Russell County Dep’t of Human Resources v. Epps, 3:14-cv-1191-WKW; State
of Alabama Russell County Dep’t of Human Resources v. Epps, 3:14-cv-1192-WKW; State

of Alabama Russell County Dep’t of Human Resources v. Epps, 3:14-cv-1193-WKW; State

of Alabama Russell County Dep’t of Human Resources v. Epps, 3:14-cv-1194-WKW; State

of Alabama Russell County Dep’t of Human Resources v. Epps, 3:14-cv-1195-WKW; Epps

v. Russell County Dep’t of Human Resources, 3:15-cv-25-MHT; Epps v. Jones, 3:17-cv-

758-WKW; Epps v. Alabama Dep’t of Human Resources, 3:18-cv-598-WKW; Epps v.

Collins, 3:18-cv-1017-ECM; and Epps v. Buckner, 3:19-cv-345-WKW. The common

theme throughout the Plaintiff’s lawsuits is the allegation that in 2014 the Russell County

Department of Human Resources has improperly placed his six children in foster care.

       The Court has also carefully reviewed the record in this case, including the

Recommendation of the Magistrate Judge (doc. 9), the Plaintiff’s Motion for Preliminary

Injunction (doc. 10), and the Plaintiff’s Objections to the Report and Recommendation

(doc. 11). The Plaintiff’s Objections largely mirror and reiterate his claims presented in

his complaint. The Court finds that the well-reasoned Recommendation of the Magistrate

Judge effectively addresses all of the Plaintiff’s claims. Accordingly, upon an independent

review of the file in this case and for good cause, it is further

       ORDERED as follows that:

       1.     the Plaintiff's motion for a preliminary injunction (doc. 10) is DENIED.

       2.     the Plaintiff’s objections are OVERRULED;

       3.     the Recommendation of the Magistrate Judge is ADOPTED;

       4.     this case is DISMISSED; and

       5.     the Plaintiff’s motion to appoint guardian ad litem (doc. 7) and motion for

       mandatory judicial notice (doc. 12) are DENIED as moot.
A separate final judgment will be entered.

DONE this 10th day of October, 2019.

                                 /s/ Emily C. Marks
                           EMILY C. MARKS
                           CHIEF UNITED STATES DISTRICT JUDGE
